845 F.2d 327
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Noel E. SULLIVAN, Plaintiff-Appellant,v.KENTON COUNTY, KENTUCKY;  Northern Kentucky PlanningCommission;  James A. Dressman, Jr.;  Donald P. Graven;George R. Lightner;  Pat Lightner;  Jerry N. Warning a/k/aJerome H. Warning;  Ruth T. Warning;  Robert B. Pikar;  andLois Pikar, Defendants-Appellees.
Nos. 86-6101, 86-6150.
United States Court of Appeals, Sixth Circuit.
April 18, 1988.

Before ENGEL, MERRITT and CORNELIA G. KENNEDY, Circuit Judges.

ORDER

1
At the time of oral argument, counsel for the appellant and for appellees, Jerome H. Warning and Ruth T. Warning, after extended delay, reported jointly to the court that they had executed a written agreement providing, among other things, that they had dismissed any and all claims "not heretofore dismissed in the above-referenced cases," including this captioned appeal.


2
Appellant requested the case be remanded to the District Court to dispose of remaining issues with respect to other defendants.  In a previous appeal No. 84-6061, the judgment of dismissal with prejudice was reversed only as to the pendent state claims against the Warnings.  Those claims have now been disposed of by settlement.  Upon inquiry by the court as to what claims remained, counsel pointed only to an order of the District Court which he wanted enforced.  He has never presented any request for enforcement to the District Court and does not appeal from the entry of that order.


3
Accordingly, this appeal is moot and is therefore DISMISSED without costs to either party.